PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
EL-BAZ, AYMAN, et al.
Application No. 16/620,496
Filed:  December 07, 2019
Attorney Docket No.: 033659.059683 
:
:
:     DECISION ON PETITION
:
:





This is a decision on the petition filed April 17, 2022, under the unintentional provisions 37 CFR 1.137(a), to revive the above-identified application.  
  
 The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  No further petition fee is due for a renewed petition. 

A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by (1) The reply required to the outstanding Office action or notice, unless previously filed; (2) The petition fee as set forth in 37 CFR 1.17(m); (3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this paragraph was unintentional.  The Commissioner may require additional information where there is a question whether the delay was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required pursuant to paragraph (d) of this section.

The instant petition has not satisfied requirement (1).

Regarding requirement (1) the Application Data Sheet (ADS) submitted on October 25, 2021, has been consider. The petitioner submitted a corrected Application Data Sheet (ADS), to correct the name of the inventor under 37 CFR 1.48(c).  Under the rule 37 CFR 1.312 prohibits amendments after the payment of the issue fee.  The correction is considered an amendment and the declaration can be entered until the withdrawal from issue.  

Since 37 CFR 1.312 prohibits amendments after payment of the issue fee, a Petition to Withdraw from Issue under 37 CFR 1.313(c)(2) and a Request for Continued Examination under 37 CFR 1.114 are required to accept the request under 37 CFR 1.48(c). 
 
Petitioner should note that if the application is again allowed, the previously paid issue fee can be reapplied toward the fees due at that time.  See MPEP 1306.  Petitioner is cautioned that once the new Notice of Allowance and Issue Fee Due is mailed, petitioner must respond to the Notice of Allowance and Issue Fee by filing Part B of the Issue Fee Transmittal form which will be considered by the Office as a request to reapply the previously paid issue fee.  Failure to respond to the Notice of Allowance and Issue Fee Due may result in abandonment of the application. 

 Further correspondence with respect to this matter should be addressed as follows:


By mail:		Mail Stop Petitions
			Commissioner for Patents
			PO Box 1450
			Alexandria VA 22313-1450

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By facsimile:		571-273-8300
			Attn: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries related to this decision should be directed to Dale Hall at (571)272-3586.



/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)